Citation Nr: 0706917	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  94-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of spiral 
meningitis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1964 until March 
1967 and from June 1967 until June 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a  December 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

These matters were previously before the Board in December 
1997.  At that time, a remand was ordered to accomplish 
additional development.  Upon return to the Board in December 
2001, the veteran's claims were denied.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2003 Order, the 
Court vacated the December 2001 Board decision and remanded 
the matter back to the Board.  In May 2004 and June 2005, the 
Board in turn remanded the case for additional development.  
The matters are now ready for appellate consideration.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
residuals of spiral meningitis.

2.  The competent evidence does not demonstrate any current 
disability of the knees.

3.  The competent evidence does not demonstrate that any 
current disability of the shoulders is causally related to 
active service.

4.  The competent evidence does not demonstrate that any 
current disability of the back is causally related to active 
service.


CONCLUSIONS OF LAW

1.  Residuals of spiral meningitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2004 and June 2005 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Such notice did not inform the veteran 
of the law pertaining to disability ratings or effective 
dates.  However, such notice was provided in a September 2006 
supplemental statement of the case.  In any event, because 
the instant decision denies the veteran's service connection 
claims, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's available service medical records.  Also of 
record are reports of VA and private post service treatment 
and examination.  As the veteran was informed in a July 2001 
supplemental statement of the case, no reply was received 
from Durham Hospital and Durham Radiology.  Moreover, the 
claims file notes indicates that no records pertaining to the 
veteran were found at the VA Medical Center in Winston-Salem, 
North Carolina.  All other treatment records identified by 
the veteran have been associated with the record, to include 
VA treatment reports from Cleveland, Fayetteville, Brooklyn, 
St. Alban's, Durham, Baltimore and the Loch Raven Outpatient 
Clinic.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
spiral meningitis, as well as for disabilities of the knees, 
shoulders and back.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the service medical records reveal 
complaints and treatment involving the knees, shoulders and 
back.  Specifically, in June 1974 the veteran was treated for 
a left shoulder injury.  The diagnosis was left post-deltoid 
pain.  An X-ray did not reveal any abnormality.  In November 
1975, the veteran was again treated for left shoulder 
problems, with a diagnosis of moderate-severe muscle strain.  
Between October and November of 1976, he received treatment 
for removal of a right shoulder lesion.   A June 1977 in-
service treatment report noted complaints of a sore left 
knee, treated with an ace wrap.  In July 1978, the veteran 
was treated for paraspinous muscle strain.  X-rays taken at 
that time were unremarkable.  Between September and December 
of 1978, he was treated for complaints of leg numbness and 
was profiled for 30 days for back pain.  Reports, dated 
between November 1979 and January 1980, show treatment for a 
left shoulder injury.  In October 1980, he was treated for 
right shoulder pain, with an assessment of possible bursitis 
and AC (acromioclavicular) separation.  An X- ray 


report indicated that the shoulder was normal.  In March 
1981, he received treatment for left knee pain.  A February 
1986 record noted complaints of low back pain.  Reports, 
dated between January and April of 1991, also show treatment 
for low back pain.  The final assessment was resolving back 
pain, with no evidence of radiculopathy.  

The service medical records did not reveal any complaints or 
findings expressly referable to spiral meningitis.  Such 
records did indicate treatment for flu syndrome in October 
1969.   In December 1969, he was treated at Reynolds Army 
Hospital over the course of two days for a "flu-like 
syndrome."  These dates essentially correspond with the 
periods of treatment for meningitis reported by the veteran 
at his July 1997 hearing before the undersigned.

The service medical records also include several examination 
reports, collectively dated between 1971 and 1985, as well as 
a "retention" examination report, dated in August 1990, and 
the veteran's separation examination report, dated in March 
1991.  These reports all show that the veteran's upper 
extremities, lower extremities, musculoskeletal and 
neurological systems were clinically evaluated as normal.  In 
the reports of medical history accompanying the August 1990 
and March 1991 reports, the veteran denied having swollen or 
painful joints, "arthritis, rheumatism or bursitis," a 
painful or "trick" shoulder, a "trick" or locked knee, or 
recurrent back pain.

The evidence as detailed above is not found to demonstrate 
that spiral meningitis was incurred in active service.  
Rather, it is shown that the veteran was treated for flu-like 
symptoms over a period of several months, with no further 
treatment for approximately 20 years leading to discharge.  
Moreover, such evidence also fails to demonstrate that a 
chronic disability of the knees, shoulders or back was 
incurred in service.  Indeed, there is no showing of any knee 
treatment for approximately a decade leading up to the 
veteran's military separation.  Similarly, there is no 
indication of shoulder treatment in the final decade of 
active service.  Furthermore, while the veteran was treated 
for low back pain in 1991, it was noted to be resolving and 
no disability was shown upon separation.  

Because the service records show only sporadic knee, shoulder 
and back complaints spread out over several years, with 
consistently normal radiologic findings and a normal 
separation examination, it is determined that the occasional 
complaints represented acute and transitory conditions that 
resolved prior to the veteran's discharge.  The veteran's 
flu-like treatment in 1969 was also an isolated period of 
treatment, with no showing of chronic disability.

Based on the foregoing, the service medical records do not 
show that spiral meningitis, or disabilities of the knees, 
shoulders or back were incurred during active duty.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current spiral meningitis, or disabilities of the 
knees, shoulders or back are causally related to active 
service, for the reasons discussed below.  

The post-service medical evidence includes VA examination 
reports and associated documents, dated in November 1991, 
which show that general and neurological examinations were 
unremarkable.  X-rays of the cervical and lumbosacral spine, 
and the shoulders and knees, revealed no significant 
pathology.  The examiner noted that DDD (degenerative disc 
disease) of the cervical spine, and DJD (degenerative joint 
disease) of the knees and shoulders, was not found on 
examination.

The other medical evidence consists of private medical 
treatment reports, dated between 1992 and 1998, and VA 
examination and outpatient treatment reports, dated between 
1992 and 2004.  A July 1993 report shows treatment for low 
back pain of unknown etiology.  An October 1993 report noted 
knee and back pain.  A VA Agent Orange protocol examination 
report, dated in October 1993, contains an impression of 
"numbness in the extremities" and suggests a neurology 
consultation.  An October 1993 neurology consultation report 
indicates there was no clinical 


evidence of neuropathy.  A November 1994 report showed 
complaints of knee pain upon climbing stairs.  More recently, 
a 2004 VA clinical record reflected complaints of low back 
pain and shoulder pain.

It is observed that the evidence of record contains no 
diagnoses of spiral meningitis, or treatment for a condition 
comparable therewith.  For this reason, service connection is 
not warranted for spiral meningitis.  Indeed, in the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Similarly, the competent evidence from 1994 is silent as to 
complaints or treatment involving the knees.  Thus, service 
connection is also not possible as to a bilateral knee 
disability.

As clinical records dated in 2004 reveal complaints regarding 
the shoulders and back, current disability is established as 
to those conditions.  However, as already explained, the 
overall evidence does not demonstrate that such disabilities 
were incurred in service.  Indeed, no competent opinion 
causally relates any current shoulder or back disability to 
active service.  The veteran himself believes such 
disabilities were incurred in active service, but he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current spiral meningitis, or disabilities of the knees, 
shoulders and back were incurred in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

	


ORDER

Service connection for residuals of spiral meningitis is 
denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a back disability is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


